Title: To Alexander Hamilton from Elbridge Gerry, Rufus King, George Mathews, Lambert Cadwalader, James Jackson, and John Henry, 6 April 1790
From: Gerry, Elbridge,King, Rufus,Mathews, George,Cadwalader, Lambert,Jackson, James,Henry, John
To: Hamilton, Alexander


New york April 6, 1790

The Subscribers appointed on the part of Mr. Hamilton and Mr. Burke to consider whether there was an honorable Ground of accomodation between the parties in respect to certain Expressions made use of by Mr. Burke in the house of Representatives on Wednesday last, relatively to an Eulogium pronounced by Mr. Hamilton on general Green on the 4th. of July last, having inquired into the Circumstances, and perused the Letters which were interchanged by those Gentlemen on the first instant are of Opinion that nothing more is necessary to an accomodation between them, than a right understanding of each other.
As while on the one hand it appears from satisfactory information, that Mr. Burke did not conceive the letter from Mr. Hamilton to amount to an explicit Disavowal of an intention in any part of the Eulogium delivered by him, to cast a reflection upon militia in general, or upon the militia of South Carolina in particular; so on the other from like information it appears to us that it was Mr. Hamilton’s intention in that letter to make such disavowal.
We are therefore of opinion that a proper and honorable ground of accomodation between the Parties will be, that Mr. Hamilton in another letter to Mr. Burke make an explicit declaration of his intention as above understood; and that Mr. Burke in consequence of it make to Mr. Hamilton a full and satisfactory apology for whatever on his part has taken place on the subject offensive to Mr. Hamilton.
That as considerations resulting from the nature of the precedent in reference to the privileges of the House, render the propriety of the apology in the house questionable, we are farther of Opinion that the apology be made by Letter.
E Gerry.
R. King
Geo Mathews
Lambert Cadwalader
Jas Jackson
J. Henry
The honorable Alexander Hamilton. Esqre.

